Citation Nr: 1730925	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

3.  Entitlement to an initial increased rating for coronary artery disease, currently rated 10 percent disabling. 

4.  Entitlement to a compensable rating for hearing loss, left ear.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	Andrew L. Werner, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In an April 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension; and, denied entitlement to service connection for peripheral neuropathy.  In a November 2010 rating decision, the RO granted entitlement to service connection for coronary artery disease, assigning a 10 percent disability rating, effective December 2, 2009.  A notice of disagreement was filed in March 2011 with regard to the denial of service connection for hypertension and peripheral neuropathy, and with regard to the disability rating assigned to CAD. 

In an October 2011 rating decision, the RO, in pertinent part, assigned a 70 percent disability rating to PTSD, effective April 15, 2011; denied entitlement to an increased rating for service-connected hearing loss, left ear; and, denied entitlement to a TDIU.  A notice of disagreement was filed in November 2011 with regard to the 70 percent PTSD rating; and the denials of increased ratings for hearing loss, left ear; and the denial of a TDIU. 

A statement of the case was issued in February 2012 with regard to all of the above issues and a substantive appeal was received in April 2012.

The Veteran and his spouse testified at an August 2013 Board hearing; the transcript is of record.

These issues were remanded in October 2014.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that hypertension manifested during service or within a year of separation from active service, or is due to herbicide exposure or aggravated by a service-connected disability.  

2.  The weight of the evidence is against a finding that peripheral neuropathy had its onset within a year of exposure to herbicides, and is also against a finding that peripheral neuropathy is due to or aggravated by diabetes mellitus, type II.

3.  The Veteran's CAD was not manifested by a workload of less than 7 metabolic equivalents which resulted in dyspnea, fatigue, angina, dizziness, or syncope; and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

4.  The Veteran has no worse than level V hearing loss in the left ear.

5.  The Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total social impairment.  

6.  From April 15, 2011, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for peripheral neuropathy, bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for entitlement to a compensable disability rating for hearing loss, left ear, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

5.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

6.  The criteria for a TDIU have been met since April 15, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims (Court) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In December 2009, the Veteran was provided notice with regard to his claims of service connection for hypertension, peripheral neuropathy, and CAD.  In May 2011, the Veteran was provided notice with regard to his increased rating claims for PTSD and hearing loss, left ear, and his claim for a TDIU.  The notices provided information as to what evidence was required to substantiate the initial claims and increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned to CAD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA to include substantial compliance with the October 2014 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Indeed, the requested examinations were conducted and they have been deemed adequate for review.  Moreover, a release was sought and obtained for private treatment conducted in the 1990s, and such reports have been associated with the file.  

The evidence of record further contains VA treatment records and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the service connection and increased rating issues.

As will be discussed in detail below, the Veteran has been afforded VA examinations with regard to the service connection and increased rating issues on appeal.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as cardiovascular renal disease, including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  See 09/30/2003 Certificate of Release or Discharge from Active Duty, DD Form 214. 

It is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  Hypertension is not a presumptive disease.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540  (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).

The Board notes that 38 C.F.R. § 3.309 (e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), that stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hypertension

The Veteran has asserted that his hypertension began in 1993.  A March 1998 private treatment record reflects a diagnosis of hypertension and a history of hypertension.  02/16/2010 Medical Treatment Record-Non-Government Facility at 31.  He asserts that his hypertension is due to or aggravated by a service-connected disability.  

Initially, the Board notes that service treatment records do not reflect any complaints or diagnosis of hypertension during active service.  11/04/2003 STR-Medical.

A January 2010 VA examiner opined that the Veteran's CAD is secondary to hypertension, hyperlipidemia, and tobacco abuse.  An opinion was sought as to whether the Veteran's hypertension is due to or aggravated by his service-connected CAD or PTSD.  

In January 2016, the Veteran underwent a VA examination.  The examiner stated that the Veteran's service treatment records are silent for the complaints and/or treatment of hypertension.  The examiner stated that herbicide exposure has not been linked to hypertension in the medical literature.  The examiner opined that the Veteran's hypertension is not due to CAD, as CAD does not cause hypertension.  The examiner opined that the Veteran's hypertension is not aggravated by CAD as hypertension does not affect coronary artery disease; rather, it is a disease of the stiffening of the peripheral vasculature.  The coronary arteries only supply the heart.  The examiner then opined that the Veteran's hypertension is not due to or aggravated by PTSD.  The examiner stated that in the medical literature, no link has been established between PTSD and hypertension.  There have been no studies proving that PTSD can cause or aggravate hypertension.  Finally, the examiner opined that the hypertension is not due to or aggravated by diabetes mellitus.  The examiner stated that the Veteran was diagnosed with hypertension in the mid-1990s -well prior to his diagnosis of diabetes in 2011.  There is no evidence of renal disease.  Therefore, his diabetes could not have caused or aggravated his hypertension.  There is no evidence that hyperglycemia directly increases blood pressure.  There is no common physiologic pathway between diabetes and hypertension.  Many people have both diseases concurrently especially those with predisposing factors to both diseases separately (e.g. elevated BMI (Body massindex)), sedentary lifestyle, hyperlipidemia, "high risk" (unhealthy) dietary practices, genetics, race, etc.  

Thus, while a diagnosis of hypertension is shown, a nexus element has not been established.

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that hypertension is due to such exposure and such disability does not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his current hypertension is due to service, due to Agent Orange exposure, or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the hypertension in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as hypertension.  As detailed above, the January 2016 VA examiner found no relationship between his hypertension and service, to include his in-service Agent Orange exposure.  The examiner also found no relationship between his hypertension and CAD, PTSD, and diabetes mellitus.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to active service and to service-connected disabilities.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension manifested in service, is due to active service, is due to an herbicide agent, or due to or aggravated by a service-connected disability.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

The Board notes that hypertension is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

In conclusion, the most probative evidence is against a link between the claimed hypertension and active service, to include herbicide exposure, and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral neuropathy, bilateral lower extremities

The Veteran asserts that he has peripheral neuropathy of the bilateral lower extremities, due to herbicide exposure and/or due to his service-connected diabetes mellitus, which was established in a July 2016 rating decision.  

Initially, the evidence does not establish that the Veteran incurred early onset peripheral neuropathy during service or within a year of exposure to herbicides.  Service treatment records do not reflect any complaints or diagnosis of peripheral neuropathy.  11/04/2003 STR-Medical.  

A June 2006 VA outpatient record reflects a prior medical history of unspecified idiopathic peripheral neuropathy.  08/10/2006 Medical Treatment Record-Government Facility at 74.  Also, a January 2016 VA examiner opined that there is no medical evidence that the Veteran had symptoms of or developed a neuropathy of the lower extremities either in the service or within one year of leaving service.  11/14/2016 C&P Exam.  Another VA examiner also opined that it appears that the onset of the Veteran's peripheral neuropathy was in 2005.  This date of onset is established by reports in the history from the Veteran to his Neurologist.  This would be greater than one year following possible presumed herbicide exposure.  Thus, the examiner opined that it is less as likely as not (50 percent probability ) that the Veteran's peripheral neuropathy, bilateral lower extremities, is related to his presumed herbicide exposure.  11/29/2016 C&P Exam.  Another VA examiner opined that there is NO rationale that can support diabetic peripheral neuropathy or peripheral neuropathy as a result of herbicide exposure.  12/21/2016 C&P Exam.  Thus, the presumptive provisions are inapplicable.  

With regard to whether the Veteran has peripheral neuropathy due to diabetes mellitus, opinions were sought.  The January 2016 VA examiner noted the Veteran's reports starting in 2010 that he had burning in his feet.  He has had cervical spine surgery and has known lumbar radiculopathy.  The examiner diagnosed mild diabetic peripheral neuropathy.  The examiner explained that peripheral neuropathy from diabetes typically begins as a sensory polyneuropathy which occurs in a "stocking-glove" distribution on the hands and feet.  Symptoms and physical findings most commonly begin distally in all the digits and ascend proximally as the condition progresses.  This distribution of nerve involvement renders it medically impossible to assign the condition to the large nerve roots and branches (Radial, median, or ulnar nerves for the upper extremities and sciatic or femoral for the lower extremities) as requested by the examination request because involvement of those nerves would encompass much larger areas than the Veteran's symptoms and physical findings.

In May 2016, a VA examiner reviewed the Veteran's treatment records and prior VA examination report.  The examiner stated that although the previous examiner and PCP document the Veteran as having a diabetic neuropathy, review of the medical chart indicates the Veteran has documented symptoms of lower extremity neuropathy dating back to 2005, with evaluation, diagnosis and treatment for idiopathic lower extremity peripheral neuropathy from 2007 onward.  An EMG/NCV from February 2015 documents acute on chronic motor axon loss in the bilateral L5 nerve root distribution consistent with a bilateral radiculopathy without electrical evidence of a polyneuropathy.  He also had a history of cervical spine disease status post partial laminectomy with radicular symptoms of the right upper extremity noted in 2003.  Also noted is a normal foot examination documented by Podiatry in August 2015.  Though the previous examiner indicated the Veteran has a mild diabetic polyneuropathy in the January 2016 examination, they also document a normal strength, monofilament testing, position and vibration sensation.  The examiner explained that this weighs against a finding of diabetic polyneuropathy.  Furthermore, the Veteran has had relatively well controlled glucose, with all A1cs <7.0 since 2011.  Thus, the examiner opined that it is less likely than not that the Veteran has sensory polyneuropathy secondary to diabetes mellitus.  05/26/2016 C&P Exam.

The November 2016 VA examiner proffered an opinion with regard to herbicide exposure and then stated, without further explanation, that records indicate that the Veteran has mild bilateral upper and lower extremity, sensory-only diabetic peripheral polyneuropathy.

A December 2016 VA examiner reviewed the medical record and stated that it is not possible for diabetic peripheral neuropathy to onset 6 years before a diagnosis of diabetes mellitus; this is not consistent with known etiology/pathophysiology.  The examiner noted that the first documentation of neuropathy symptoms was given by the Veteran's history as 2005.  The examiner noted an EMG/NCV from February 2015 documents acute on chronic motor axon loss in the bilateral L5 nerve root distribution consistent with a bilateral radiculopathy without electrical evidence of a polyneuropathy.  Peripheral neuropathy is a form of polyneuropathy; therefore, there is no evidence of peripheral neuropathy on EMG/NCV, a purely objective study.  The examiner stated that there is no rationale that can support diabetic peripheral neuropathy or peripheral neuropathy as a result of herbicide exposure.  The examiner stated that the EMG/NCV did show bilateral lower extremity radiculopathy at the L-5 nerve root.  This confirms the diagnosis of bilateral lower extremity radiculopathy.  12/21/2016 C&P Exam.

Based on the above, the Board finds that the probative evidence of record does not support a finding that he has peripheral neuropathy due to or aggravated by his diabetes mellitus.  As detailed hereinabove, while some examiners have characterized his neuropathy as diabetic in nature, the evidence of record does not support this characterization.  Neuropathy was noted in 2005 which predated his diabetes mellitus diagnosis (2011) and as explained by the December 2016 VA examiner the objective findings do not support a diagnosis of diabetic peripheral neuropathy.  

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that peripheral neuropathy is due to such exposure and such disability does not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his current peripheral neuropathy is due to Agent Orange exposure, or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the peripheral neuropathy in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as peripheral neuropathy.  The diagnosis of diabetic peripheral neuropathy was not supported by the record, and the probative medical evidence supports a diagnosis of peripheral neuropathy which predated his diabetes mellitus and is not diabetic in nature.  The opinions discussed hereinabove weigh against a linkage to herbicide exposure and to service-connected diabetes mellitus.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy manifested due to service, due to an herbicide agent, or due to or aggravated by a service-connected disability.  

In conclusion, the most probative evidence is against a link between the claimed peripheral neuropathy, bilateral lower extremities, and herbicide exposure and service-connected diabetes mellitus.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the CAD issue as the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

CAD

The Veteran's coronary artery disease is rated 10 percent disabling pursuant to Diagnostic Code 7005, from December 2, 2009.  

Under Diagnostic Code 7005, a 100 percent rating is warranted for coronary artery disease resulting chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; a 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray; and, a 10 percent disability rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  38 C.F.R. § 4.104.

The evidence of record does not reflect objective findings of 7 METs or less, nor evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, nor left ventricular dysfunction with an ejection fraction of 50 percent or less.  Thus, the criteria for a 30 percent rating have not been met.

The January 2010 VA examination reflects that in 2006 the Veteran presented to the Memphis VA Medical Center (VAMC) with a complaint of chest pain.  The coronary angiogram done at that time was as follows:  Two-vessel coronary artery disease including a long complicated proximal LAD lesion normal left ventricular ejection fraction of 65%.  It was discussed in the cardiology conference and then the Veteran underwent a coronary artery bypass graft x2 with LIMA to the LAD and reverse saphenous vein graft from the aorta to the PDA.  The Veteran was discharged uneventfully after the surgery and he stated that he started feeling better.  

In April 2007, the Veteran came to the hospital again complaining of tachycardia and palpitations.  It was noted that he had intermittent atrial fibrillation.  Myocardial infarction was ruled out and the echocardiogram done at that point indicated an ejection fraction of 45% mild LV septum hypokinesia, mild left atrial enlargement, no thrombus was noted, mild concentric LVH, wall motion abnormalities were noticed with an ejection fraction of 45 percent.  The dose of beta blocker was increased and the Veteran was discharged home.  

At the time of the VA examination in 2010, he denied having any chest pains.  He gets short of breath after a flight of stairs or 1/4 mile.  His exercise tolerance is limited mostly from peripheral neuropathy in his legs.   He does have fatigue.  Yard work such as weeding is very cumbersome for him.  He denied any dizziness, presyncope or syncope.  He denied any acute myocardial infarctions, congestive heart failure, rheumatic heart disease, circulative heart disease, valvular heart disease.  He is not a candidate for exercise testing as his last ejection fraction was less than 50 percent.  Estimated metabolic equivalence in terms of slow stair climbing, walking on level ground put him at light 3-5 metabolic equivalents.  He denied having any PND, orthopnea and there was no leg swelling.  EKG showed sinus bradycardia nonspecific ST-T changes.  The ECHO showed a LV size and thickness normal, ejection fraction of 60 - 65% mild left atrial enlargement, mild PR, with no regional wall motion abnormality.  

Thus, despite the fact that his ejection fraction was less than 50 percent in 2007, in January 2010 his ejection fraction was over 50 percent.  Since service connection has been in effect, his ejection fraction has remained over 50 percent.  

In March 2010, the Veteran underwent an exercise tolerance test which showed nondiagnostic EET clinically and electrocardiographically nondiagnostic for exercise induced myocardial ischemia with suboptimal heart rate response due to medication.  He had good exercise tolerance, although experienced fatigue and dyspnea.  

The January 2016 examination report reflects that he takes continuous medication for control of his heart condition but he does not have congestive heart failure, myocardial infarction, cardiac arrhythmia, or pericardial adhesions.  He does not have cardiac hypertrophy or cardiac dilatation.  An April 2014 echocardiogram showed that his wall motion and thickness were normal and his ejection fraction was 60-65 percent.  In January 2015, his METs level was 3-5 METs, found to be consistent with activities such as light yard work, weeding, mowing lawn, and brisk walking.  The examiner commented that the limitation in METs level was due to multiple medical conditions including the heart conditions and it is not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner stated that the Veteran's obesity, 40 plus pack/year smoking history, radiculopathy, and deconditioning are the largest factors limiting his MET level.  The Veteran is limited in the ability to perform physical activities due to these conditions.  He is not medically fit enough to estimate the METS level reflecting the current function of solely his heart and it is not possible to state an estimated METS level for the heart-only without resorting to mere speculation.  In this case, the ejection fraction is a more accurate indicator of heart function than his estimated MET level.

In May 2016, the VA physician provided a current status of the Veteran's cardiac condition.  The examiner noted that CAD was found in 2006.  The Veteran denied any required cardiac intervention since that time and also denied any cardiac symptoms since that time.  He reported that his activity is limited by his "bad back problems and leg problems" but he denied any cardiac symptoms or concerns at the time of the January 2016 examination and also declined any additional testing(including Echocardiogram) for C&P purposes.  Regarding a METS level interview, the Veteran denied any limiting cardiac symptoms at that time.  Furthermore, the most recent Cardiology staff note dated in August 2014 prior to a non-related, non-cardiac surgical procedure at the Memphis VAMC reported that the veteran was "asymptomatic" regarding his heart and able to proceed with his surgery without any additional cardiac testing or intervention.  He had an echocardiogram in April 2014, which reported no cardiac hypertrophy or dilatation, normal left ventricular wall thickness and chamber size, normal EF of 60-65%, and no reported wall motion abnormalities according to ECHO report.  Based on the Veteran's report of no known cardiac symptoms, concerns, or limitations at this time, as well as no indication of any change in the Veteran's cardiac status since his last ECHO in April 2014 (which reported normal left ventricular function and size with a normal EF of 60-65%), no additional testing/evaluation was warranted for C&P purposes.  The Veteran agreed and declined any additional cardiac testing/evaluation at this time.  He did not report any functional limitations related to his "heart" at this time.  Therefore, there was no indication that his CAD currently results in any functional impairment or limits his ability to work at this time based on the currently reviewed information/records and history provided by the Veteran.

Based on the above objective findings and finding of no functional impairment or limits associated with his CAD, there is no basis for the assignment of a disability rating in excess of 10 percent for any period contemplated by this appeal.

Hearing loss, left ear

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from "I" for essentially normal acuity, through "XI" for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.  38 C.F.R. § 4.85(f).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In October 2011, the Veteran underwent a VA examination.  Pure-tone thresholds for the ears were as follows:



HERTZ


1000
2000
3000
4000
RIGHT

20
25
25
25
LEFT

25
60
60
60

The pure tone average in the left ear was 51 decibels.  Hearing loss in the right ear was not shown per § 3.385.  The speech recognition score was 94 percent in the right ear and 84 percent in the left ear.  Such findings translate to level II hearing in the left ear and level I hearing is assigned to the nonservice-connected right ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

In February 2016, the Veteran underwent another VA examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
35
35
35
LEFT
25
60
60
60

The pure tone average in the left ear was 51 decibels and while hearing loss was shown in the right ear, service connection is not in effect for this ear.  The speech recognition score was 98 percent in the right ear and 74 percent in the left ear.  Such findings translate to level V hearing in the left ear and level I hearing is assigned to the nonservice-connected right ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

The Board acknowledges the Veteran's assertions regarding his hearing loss and the impact on his daily activities, difficulty hearing and understanding conversational speech..  The rating criteria are intended to compensate for the impairment resulting from the hearing loss disability.  38 C.F.R. §§ 4.1, 4.85.  The Veteran's disability does not approximate the criteria for a compensable disability rating.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  

Applying the audiologic test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating for left ear hearing loss.  Thus, there is no reasonable doubt to be resolved.  

PTSD

Service connection is in effect for PTSD, rated 70 percent disabling, effective April 15, 2011.  

With regard to the rating criteria for PTSD (Diagnostic Codes 9411), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

The Board finds that a 100 percent evaluation is not warranted for the Veteran's PTSD for any period contemplated by this appeal.  Despite the fact that he  experiences total occupational impairment due to his PTSD (which will be discussed in more detail below), the evidence of record does not support a finding of total social impairment.  Specifically, the objective findings do not reflect gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While he has experienced periods of suicidal ideation, the objective findings do not reflect a persistent danger of hurting himself or others.  

The September 2011 VA examination reflects the examiner's opinion that both his PTSD and depression are intimately associated with each other and both share the disabling symptoms of depressed mood, no energy, survivor guilt, withdrawal, lack of motivation and interest, and decreased concentration.   His PTSD was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, obsession rituals which interfere with routine activities, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner opined that his PTSD manifested by avoidance, irritability, poor memory and concentration, and depressed mood prevent him from adequately performing physical or sedentary employment.  He is able to maintain current limited part-time employment only by working for his brother, who tolerates his severe limitations.

The February 2016 VA examination report reflects that his PTSD is depressed mood, anxiety, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  The examiner opined that he was exhibiting at least moderate impairment in his functioning, including mood disturbance, occasional panic attacks, interpersonal conflicts, lack of friends, occasional suicidal ideation, and inability to sustain full-time independent employment.  In that examination report, it was noted that the Veteran had a cordial relationship with his third wife.  He saw his biological children every few weeks and described having a "good relationship" with them.  He also saw his former step-children on occasion and had a "decent" relationship with them.  He also had contact with his brother, with whom he would see every few weeks.  He denied having close friends but did have acquaintances with whom he would talk with occasionally.  Moreover, while acknowledging the notation of suicidal ideation among the Veteran's symptoms, and noting a prior suicide attempt on separation from his first wife, the evidence fails to reflect that, during the rating period on appeal this symptom resulted in total social impairment.

In light of the above, total social impairment has not been shown and a 100 percent disability rating is not warranted.  Indeed, despite his PTSD symptoms, the medical evidence of record reflects that he has a good relationship with his third wife, brother, and children.  He also reported contact with some acquaintances.  Accordingly, entitlement to a 100 percent rating is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Service connection is in effect for PTSD, rated 70 percent disabling, effective April 15, 2011; CAD, rated 10 percent disabling, effective December 2, 2009; hearing loss, left ear, rated noncompensably disabling; tinnitus, rated 10 percent disabling; and, diabetes mellitus, rated 20 percent disabling, effective April 27, 2016.  From April 15, 2011, his combined rating is 80 percent, thus the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from April 15, 2011.

The Board has determined that a TDIU is warranted effective April 15, 2011, as the evidence of record supports a finding that the Veteran has been under-unemployed or has lacked substantially gainful employment since the 70 percent rating for PTSD was established.  

The Veteran asserts that he last worked in a full-time capacity on November 1, 2006, and that he has worked 15 hours per week as a realty model host since August 2006.  04/27/2016 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability; see also VA 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits.

The September 2011 VA examiner opined that the Veteran's PTSD and the associated depression renders him unable to maintain gainful employment.  His fatigue, avoidance, irritability, poor memory and concentration, and depressed mood prevent him from adequately performing physical or sedentary employment.  He is able to maintain current limited part-time employment only by working for his brother who tolerates his severe limitations.  

The February 2016 VA examiner opined that occupational impairment is noted by his inability to work in a full-time position, difficulty getting along with others, inability to establish and maintain effective work relationships, irritability, over-reactivity to stimuli, hypervigilance, low mood, chronic tiredness and low energy secondary to impaired sleep, anxiety, chronic tension, lethargy, apathy, low self-confidence, indecisiveness, and low motivation.  The examiner commented that his service-connected disabilities severely impair his occupational functioning.  Irritability, difficulty getting along with others, apathy, anhedonia, exaggerated startle response, pessimism, social withdrawal and alienation, and his inability to tolerate being around crowds would severely interfere with his ability to interact and relate effectively with others.  Difficulty with concentration, focus and memory, the presence of intrusive thoughts, the occurrence of occasional panic attacks, hypervigilance and his difficulty making decisions would seriously interfere in his ability to effectively manage workplace tasks and demands in a consistent and productive manner.  Low mood, low motivation, apathy, poor sleep and associated day time fatigue, anxiety, nervousness, distractibility, and poor energy would moderately reduce workplace reliability and efficiency.

The May 2016 VA cardiac examiner opined that there is no indication that the CAD currently results in any functional impairment or limits the ability to work, based on the currently reviewed information/records and history provided by the Veteran.  He reported that his functional limitations are secondary to his "bad back and legs" associated with lumbar radiculopathy issues.

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that the Veteran's service-connected PTSD precludes substantially gainful employment for the period from April 15, 2011, which corresponds to the date a 70 percent rating was assigned.  His symptomatology associated with PTSD affects his ability to maintain gainful employment as he is unable to consistently function in an industrial capacity with others due to his PTSD symptomology.  While acknowledging that the Veteran works 15 hours per week, the evidence of record does not support a finding that the Veteran has been gainfully employed due to his PTSD.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from April 15, 2011, which corresponds to the date of receipt of his claim for a TDIU and the date his disabilities met the scheduler criteria for a TDIU.  

The Board notes that the Veteran submitted his claim for unemployability on April 15, 2011, the same date he requested an increase in the rating assigned to his service-connected PTSD.  Prior to this date, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met as his PTSD is rated 30 percent disabling, his CAD and tinnitus are separately rated 10 percent disabling, and his hearing loss, left ear, is rated noncompensably disabling.  His combined rating is 40 percent from September 30, 2003.  Prior to April 15, 2011, while acknowledging that the Veteran may have been underemployed or not gainfully employed, the Board finds that a claim for a TDIU was not raised.  While the rating assigned to his CAD was in appellate status prior to this date, the Veteran did not assert unemployability associated with his CAD, rather he asserted in April 15, 2011 that his unemployability was associated with his PTSD.  In fact, as detailed hereinabove, the Veteran denied any functional limitations associated with his CAD.

For the period prior to April 15, 2011, within the context of a TDIU claim, new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b).  New evidence that shows unemployability relating to the underlying condition during the pendency of the original claim is material on its face.  Cf. Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed. Cir. 2005) (concluding, as a matter of law, that veteran's statement that his condition "worsened" alone failed to meet the definition for materiality set forth in 38 C.F.R. § 3.156 because it did not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  And, when it is raised during the one-year appeal period following a decision on the claim, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b).

Here, the Veteran submitted evidence of unemployability at the same time he sought an increased rating for his PTSD, which was the basis for his unemployability claim.  Prior to this, there was no assertion of unemployability and the initial claim for service connection for a CAD could not be construed as one for unemployability, to include his appeal of the initial rating assigned.  Thus, the Board finds that a determination as to whether he is entitled to a TDIU prior to April 15, 2011, was not raised and is not before the Board.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, is denied.

Entitlement to a disability rating in excess of 10 percent for coronary artery disease is denied.

Entitlement to a compensable rating for hearing loss, left ear, is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted for the period from April 15, 2011.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


